2.	Multiple papers submitted by Applicant, including the “Transmittal Of Information Disclosure Statement Pursuant To 37 CFR 1.97(b)(1)” and “Information Disclosure Statement” filed on September 29, 2020; “Reply To Notice To Comply With Requirements For Patent Applications Containing Sequence And/Or Amino Acid Sequence Disclosures” filed on October 16, 2020; and “Submission Of Corrected Application Data Sheet” filed on October 26, 2020; do not appear to be signed in accordance with 37 CFR 1.4(d).  The signatures for all four of these papers appear to be identical, and therefore appear to be electronic reproductions of a handwritten signature rather than being original handwritten signatures as required by 37 CFR 1.4(d)(1).  As electronic reproductions of a handwritten signature, the signatures must be inserted between forward slash marks as set forth in 37 CFR 1.4(d)(2).  See especially the discussion of electronic reproduction of handwritten signatures in MPEP 502.02(I), page 500-17, paragraph bridging columns 1 and 2 (Rev. 10.2019, June 2020).  Applicant may submit properly signed duplicates of the documents, or more preferably may submit a properly signed statement ratifying each of the previously submitted papers, in accordance with MPEP 714.01(a).  If the papers in question were originally signed by Applicant’s attorney in accordance with 37 CFR 1.4(d)(1), a statement to this effect will be sufficient to remove this requirement.
3.	The substitute specification filed was not accompanied by a statement of no new matter as required by 37 CFR 1.125(b).  Applicant is required to submit a statement of no new matter, explicitly referring to the substitute specification filed October 16, 2020.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 16, 2021